DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/09/2021. These drawings are accepted.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they not persuasive & are moot in view of the new grounds of rejection.
The Applicant asserts on page(s) 10 of the Response:
	Regarding claims 2-4 and 6-8, the Office asserts that the language of these claims is unclear. 	Applicant respectfully disagrees. The language of these claims describes one or more programming 	instructions. For example, claim 2 recites “programming instructions that, when executed cause the one or 	more computing devices to receive patient information” and requires that these programming instructions 	comprise “one or more programming instructions that, when executed, cause the one or more computing 	devices to receive information pertaining to movement of the patient that was obtained from one or more 	sensors positioned on a portion of the patient's body”.
	As such, the language of claims 2-4 and 6-8 is not indefinite, and Applicant respectfully requests 	that the § 112(b) rejections be withdrawn.
In response, the Examiner respectfully revises the consideration of the language in claims 2-4 and 6-8 and places them under a claim objection for possible grammatical 

Claim Objections
Regarding claims 1 and 9, the limitation, “the condition”, is suggested to recite, “the spinal condition”.
Regarding claims 2 and 3 the limitation, “cause the one or more computing devices to receive patient information comprise one or more programming instructions that”, appears to contain a grammatical error.
Regarding claims 3 and 4, it is suggested that a comma be placed after, “The system of claim 1”.
Regarding claims 4, the limitation, “cause the one or more computing devices to use the at least a portion of the patient information to access one or more medical images associated with the patient comprise one or more programming instructions”, appears to contain a grammatical error.
Regarding claim 5, the limitation, “cause the one or more computing devices to perform one or more image processing techniques on the one or more medical images comprise one or more…”, appears to contain a grammatical error.
Regarding claim 6, the limitation, “cause the one or more computing devices to generate the preoperative assessment comprise one or more programming instructions”, appears to contain a grammatical error.

Regarding claim 8, the limitation, “cause the one or more computing devices to generate the pre-operative assessment comprise one or more programming instructions” appears to contain a grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 8, 9, 11, 12, 14, and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nawana (US 2014/0081659, of record) in view Tanaka (US 2003/0215122) in view of Frey (US 2011/0319745).
Regarding claims 1 and 9, Nawana discloses a system and method of generating a pre-operative assessment of a patient ([0124]: “preliminary diagnoses can also be based on…images of the patient”), the system comprising: one or more client electronic devices; an assessment system configured to communicate with the one or more client electronic devices via a communication network, wherein the assessment system comprises one or more computing devices and a computer-readable storage medium, wherein the computer-readable storage medium comprises one or more programming instructions (Figs. 1-3 disclose computers connected to a common network) that, when executed, cause the one or more computing devices to: receive patient information pertaining to a patient on one or more of the client electronic devices, use at least a portion of the patient information to access, from a data store, one or more medical images associated with the patient ([0124]: “each patient can be uniquely identified in the system 10, e.g., by name, identification code, etc.”…“The patient’s EMR, historical treatments, images, lab results…are provided to the system 10”), generate a pre-operative assessment for the patient based on the patient information and cause the pre-operative assessment to be displayed on a display device of one or more of the client electronic devices ([0124]: “preliminary diagnoses”, [0133]…[0136]: “can inform the user”).  Nawana does not explicitly disclose causing the one or more computing devices to perform one or more image processing techniques on the one or more medical images to identify, from the one or more medical images: a spinal condition associated with the patient, and one or more dimensions relating to one or more vertebral members of the patient.  However, Tanaka teaches performing image processing on a patient’s image data to identify a spinal condition ([0035]: “a bow angle of a spine and a deviant distance…due to a bow of the spine”) and one or more dimensions relating to the vertebral members of the patient ([0076]…[0078]: “the medical image processor 26 prepares to start procedures of the Cobb angle calculation”).  Since Nawana makes provision for diagnosing spinal ailments such as scolosis (Nawana @ [0005], [0128], [0181]: “scoliosis”), and Tanaka is directed to detecting scoliosis (Tanaka @ [0035]: “scoliosis measurement”), the references belong to the same field of endeavor and are compatible to combine.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image processing and calculations of Tanaka to the surgical planning system of Nawana, as to provide a computer-based non-subjective (see the problem described by Tanaka @ [0008]…[0010]).  Neither Nawana nor Tanaka explicitly disclose causing the one or more computing devices to determine a recommended spinal implant for the patient based on one or more of the spinal condition or the one or more dimensions.  However, Frey teaches the use of patient image data to customize the dimensions of a surgical implant ([0005], [0008], [0059]: “the system and method uses a patient’s unique morphology, which may be derived from capturing MRI data or CT data to derive one or more patient-matched apparatus”).  Since Nawana teaches a surgical procedure planning module ([0169]: “SPP”) that accounts for surgical implants to be used on a patient ([0174]: “implants 36”), and Frey teaches the selection of customized surgical implants ([0005]: “custom implant”), the references belong to the same field of endeavor and are compatible to combine.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the implant recommendation of Frey to the surgical planning system of Nawana and Tanaka, as to develop a surgical implant that is customized to a patient’s anatomy for enhanced compatibility (see Frey @ [0003]…[0005]).
Regarding claims 3 and 11, Nawana discloses causing the one or more computing devices to receive patient information from one or more of the client electronic devices ([0113]: “client stations 14”; [0126]: “touch screen tablet 26”).
Regarding claims 4 and 12, Nawana discloses receiving the one or more medical images from electronic health record data associated with the patient ([0124]: “each patient can be uniquely identified in the system 10, e.g., by name, identification code, etc.”…“The patient’s EMR, historical treatments, images, lab results…are provided to the system 10”).
Regarding claims 6 and 14, Nawana discloses generating the pre-operative assessment that comprises an indication of the known condition ([0124]: “preliminary diagnoses”, [0133]…[0136]: “can inform the user”).  While Nawana does not explicitly disclose that the known condition is a spinal condition, Tanaka teaches calculating an indication of a spinal condition ([0035]: “a bow angle of a spine and a deviant distance…due to a bow of the spine”) which would be compatible with the notification system of Nawana.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spinal condition detected by Tanaka to the surgical planning system of Nawana, as to provide a computer-based non-subjective assessment of a patient’s spine (see the problem described by Tanaka @ [0008]…[0010]).
Regarding claims 8 and 16, Nawana discloses generating the pre-operative assessment that comprises an indication of the known condition ([0124]: “preliminary diagnoses”, [0133]…[0136]: “can inform the user”).  While Nawana does not explicitly disclose that the known condition is a spinal condition, Tanaka teaches calculating an indication of a spinal condition ([0035]: “a bow angle of a spine and a deviant distance…due to a bow of the spine”) which would be compatible with the notification system of Nawana.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spinal condition detected by Tanaka to the surgical planning system of Nawana, as to provide a computer-based non-subjective assessment of a patient’s spine (see the problem described by Tanaka @ [0008]…[0010]).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nawana (US 2014/0081659, of record) in view Tanaka (US 2003/0215122) in view of Frey (US 2011/0319745), as applied to claims 1 and 9 above, in view of Yip (US 2016/0220174).
(Figs. 3 and 4, [0054]…[0057]).  Since Nawana teaches using sensors which may be integrated into smart clothing to acquire motion of a patient ([0129]: “one or more sensors…integrated into smart clothing”), the references belong to the same field of endeavor and are compatible to combine.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the posture sensors of Yip to the smart clothing of Nawana, as to provide posture tracking of a patient with scoliosis.

Claim(s) 5, 7, 13, and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nawana (US 2014/0081659, of record) in view Tanaka (US 2003/0215122) in view of Frey (US 2011/0319745), as applied to claims 1 and 9 above, in view of Krishnan (US 2005/0010445, of record).
Regarding claims 5 and 13, neither Nawana, Tanaka, nor Frey explicitly disclose applying a machine learning model to the one or more medical images, wherein the machine learning model has been trained on a set of images that are indicative of the spinal condition.  However, Krishnan teaches a training a CAD system with appropriate training data ([0019], [0030]…[0032], [0035], [0042], [0045]…[0053]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained CAD system of Krishnan to the image data of Nawana, Tanaka, and Frey, as to provide enhanced diagnostic power (Krishnan @ [0041]: “CAD-assisted review of the patient data”).
([0019], [0030]…[0032], [0035], [0042], [0045]…[0053]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained CAD system of Krishnan to the image data of Nawana, Tanaka, and Frey, as to provide enhanced diagnostic power (Krishnan @ [0041]: “CAD-assisted review of the patient data”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793